PHOMMYVONG V. MUNIZ






NO. 07-01-0102-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



JULY 25, 2001



______________________________





PAUL A. PHOMMYVONG AND DAOVONE PHOMMYVONG,

INDIVIDUALLY AND ON BEHALF OF DECEASED DAUGHTER,

LAURA PHOMMYVONG, APPELLANTS



V.



SERGIO MUNIZ, M.D., ET AL., APPELLEES



_________________________________



FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;



NO. 86,451-D; HONORABLE DON EMERSON, JUDGE



_______________________________





Before BOYD, C.J., and REAVIS and JOHNSON, JJ.



DISMISSAL

By their notice of appeal, appellants Paul A. Phommyvong and Daovone Phommyvong, individually and on behalf of their deceased daughter Laura Phommyvong, attempt to appeal an Order Granting Motions for Summary Judgment signed February 20, 2001, granting the motions for summary judgment of some but not all of the defendants that appellants’ claims (plaintiffs below) be “hereby dismissed with prejudice.”
  In response to this Court’s letter questioning jurisdiction, appellants filed a motion pursuant to Rule 27.2 of the Texas Rules of Appellate Procedure requesting that dismissal of this appeal be withheld for 45 days so that a final summary judgment could be prepared and filed in a supplemental record.  On April 27, 2001, appellants’ motion was granted with the proviso that failure to file the supplemental clerk’s record within 45 days of that date would result in dismissal of the appeal for want of jurisdiction.  To date no supplemental record containing a final summary judgment has been filed.

Accordingly, we dismiss this purported appeal for want of jurisdiction.



Don H. Reavis

    	    Justice





Do not publish.